Fourth Court of Appeals
                                San Antonio, Texas
                                      August 13, 2014

                                    No. 04-14-00520-CR

                                  Steven Mitchell GARY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR2945
                        Honorable Mary D. Roman, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on August 13, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk